 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     MICHAEL TENORE,                                     Case No. 2:17-cv-1802 KJN P
12
                                              Plaintiff, [PROPOSED] ORDER AND REVISED
13                                                       SCHEDULING ORDER
                      v.
14

15   E. HOROWITZ, et al.,
16                                         Defendants.
17

18           The undersigned, having considered defendants’ request for a thirty-day extension of time

19   to respond to plaintiff’s requests for admissions, and good cause appearing:

20           IT IS HEREBY ORDERED that:

21           1. Defendants’ motion for extension of time (ECF No. 35) is granted;

22           2. Defendants have until and including December 1, 2018, to serve their responses; and

23           3. The close of discovery in the case, and the deadline to file any motion to compel, is

24   continued from November 9, 2018, to December 9, 2018.

25   Dated: October 30, 2018

26
27
     /teno1802.eot
28
